DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Restriction/Election Requirement
3.	The Restriction/Election Requirement filed 12/21/21 has been withdrawn.

4.	Claims 1-20 are pending.  No claims have been withdrawn from consideration.

Examiner’s Note
5.	The Office has relied on national phase publication US 2018/0053900 A1 as the English equivalent of WIPO publication WO 2016/105141 A2 (herein referred to as “Eum et al.”).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2017/0186964 A1).
	Cho et al. discloses the following organic electroluminescent (EL) device (organic light-emitting device):

    PNG
    media_image1.png
    311
    249
    media_image1.png
    Greyscale

(Fig. 4) comprising a substrate (210), anode (110), organic layer (150), and cathode (190) ([0420]); the organic layer comprises a first compound (one of Formulae 1-1 and 1-2) and a second compound (Formula 2) ([0010]).  Cho et al. discloses the following embodiments for the first and second compounds, respectively:

    PNG
    media_image2.png
    269
    237
    media_image2.png
    Greyscale

(page 30) (first compound) such that X21 = N(R21) (with R21 = quinazolinyl substituted with a phenyl) and X22 = S of Applicant’s Formula 2-7; corresponds to H-2 as recited by the Applicant in Claim 7 and 

    PNG
    media_image3.png
    317
    375
    media_image3.png
    Greyscale

(E-1) (page 84) (second compound) such that X13b = C[(L13b)a13b-R13b] (with a13b = 0 and R13b = phenyl, X13d = C[(L13d)a13d-R13d] (with a13d = 0 and R13d = phenyl), and X13f = C[(L13f)a13f-R13f] (with a13f = 0 and R13f = terphenyl substituted with a pyridyl) of Applicant’s Formula 1-33.  
Cho et al. discloses that the organic layer comprises the following layers (in this order):  hole-transporting region, light-emitting layer, and electron-transporting region ([0006]); the light-emitting layer comprises host and dopant materials, the latter of which is fluorescent or phosphorescent ([0291]).  Phosphorescent dopant materials include organometallic complexes ([0329]); the host material include the above first compound ([0294].  The light-emitting layer comprises a plurality of layers (for red, green, and blue) according each individual sub-pixel (which would result in red, green, and blue sub-pixels each comprising its own anode and corresponding light-emitting layer) ([0290]).  Cho et al. discloses that the electron-transporting region comprises the following layers (in this order):  first layer (such as a buffer layer) and a second layer (electron-transporting layer); the first layer comprises the second compound ([0364]).  Cho et al. further discloses that the electron-transporting region includes compounds of the following form:

    PNG
    media_image4.png
    25
    170
    media_image4.png
    Greyscale

(Formula 601)) ([0365]) where Ar601 = substituted or unsubstituted C5-60 carbocyclic group or substituted or unsubstituted C1-60 heterocyclic group (([0367]); embodiments include the following:

    PNG
    media_image5.png
    315
    372
    media_image5.png
    Greyscale

(page 164) (third compound) such that X13b = C[(L13b)a13b-R13b] (with a13b = 0 and R13b = naphthyl, X13d = C[(L13d)a13d-R13d] (with a13d = 0 and R13d = naphthyl), and X13f = C[(L13f)a13f-R13f] (with a13f = 1, L13f = C6 arylene group (phenylene), and R13f = quinolinyl) of Applicant’s Formula 1-33 (which can comprise the electron-transporting layer).  However, Cho et al. does not explicitly disclose the organic layer as recited by the Applicant.  Nevertheless, it is the position of the Office that it would have been obvious to produce such a layer from the disclosure of Cho et al.  The motivation is provided by the fact that the production merely involves the selection of a highly finite list of compounds corresponding to the first compound (as host material), second compound (as material comprising the buffer layer), and compound comprising the electron-transporting region as taught by Cho et al., thus rendering the production during the normal course of experimentation predictable with a reasonable expectation of success. 
	
9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2017/0186964 A1) as applied above and in further view of Eum et al. (WO 2016/105141 A2) and Parham et al. (US 2011/0121274 A1).
	Cho et al. discloses the organic electroluminescent (EL) device (organic light-emitting device) of Claim 1 as shown above.  Cho et al. discloses that the electron-transporting region comprises the following layers (in this order):  first layer (such as a buffer layer) and a second layer (electron-transporting layer); the first layer comprises the second compound ([0364]).  Cho et al. discloses that the electron-transporting region comprises the following layers (in this order):  first layer (such as a buffer layer) and a second layer (electron-transporting layer); the first layer comprises the second compound ([0364]).  Cho et al. discloses that the second compound is of the following form:  

    PNG
    media_image6.png
    132
    137
    media_image6.png
    Greyscale

([0010]) where X21-25 = N or C(R21) (with at least one being N) ([0021]) and A21 = C6-20 arene group or C1-20 heteroarene group ([0020]).  Cho et al. further discloses that host may further include compounds of the following form:

    PNG
    media_image7.png
    24
    164
    media_image7.png
    Greyscale

(Formula 301) ([0295]) where Ar301 = substituted or unsubstituted C1-60 heterocyclic group ([0297])). However, Cho et al. does not explicitly disclose the second and third compound as recited by the Applicant.
	Eum et al. discloses the following compound:

    PNG
    media_image8.png
    211
    400
    media_image8.png
    Greyscale

(page 6) (corresponds to HB-1) which is used as material for the light-emitting layer and/or auxiliary electron-transporting layer (located between the light-emitting layer and the electron-transporting) of an organic EL device; the use results in excellent emission performance and low driving voltage ([0019], [0061]).  It would have been obvious to substitute the above compound as disclosed by Eum et al. (which is also fully encompassed by Parham et al.’s Formula 2) for the cited second compound of the first (buffer) layer of the organic EL device as disclosed by Cho et al.  The motivation is provided by the disclosure of Eum et al. which teaches that the use of its inventive compounds results in excellent emission performance and low driving voltage.  However, Cho et al. in view of Eum et al. does not explicitly disclose the third compound as recited by the Applicant.
	Parham et al. discloses the following compound:

    PNG
    media_image9.png
    218
    300
    media_image9.png
    Greyscale

(page 7) (third compound) (corresponds to ET-2) Parham et al. discloses that its inventive compounds serve as host (matrix) materials for phosphorescent emitters in the light-emitting layer of an organic EL device (Abstract); the compounds have electron-transporting properties ([0054]).  Their utilization results in improved efficiencies, voltages, and lifetimes ([0088]).  It would have been obvious to incorporate the compound as disclosed by Parham et al. (above) to the light-emitting layer of the  organic EL device as disclosed by Cho et al. in view of Eum et al.  The motivation is provided by the disclosure of Parham et al., which teaches a known and viable host material which,  when used, results in improved efficiencies, voltages, and lifetimes.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786